Citation Nr: 1722746	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-33 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as the result of herbicide agent exposure.  

2.  Entitlement to service connection for prostate cancer, claimed as the result of herbicide agent exposure.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at an October 2015 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The claim for service connection for bilateral hearing loss is remanded to the Agency of Original Jurisdiction.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1. The Veteran was exposed to herbicide agents while serving at Udorn Royal Thai Air Force Base (RTAFB), Thailand. 

2.  Type II diabetes mellitus was diagnosed following active service

3.  Prostate cancer was diagnosed following active service.  

4.  Tinnitus originated during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Type II diabetes mellitus presumed due to herbicide agent exposure have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

2.  The criteria for service connection for prostate cancer presumed due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes Mellitus and Prostate Cancer

The Veteran asserts that service connection for Type II diabetes mellitus and prostate cancer is warranted as he served with the Air Force as an airframe repairman at Udorn RTAFB, Thailand and performed his duties along the perimeter of the air base.  The Veteran claims that he should be presumed to have been exposed to herbicide agents.  

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R § 3.303(a) (2016).  

Where a Veteran was exposed to an herbicide agent during active service and Type II diabetes mellitus or prostate cancer becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for that disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2016).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  

VA's Compensation and Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain RTAFBs anytime between February 28, 1961, and May 7, 1975.  The listed Thai military facilities include Udorn RTAFB.  If a Veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him near the air base perimeter, then VA is to concede herbicide exposure on a direct or facts found basis.  VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

The service medical records do not refer to either diabetes mellitus or prostate cancer.  The service personnel records show that the Veteran served with the Air Force as an airframe repairman at Udorn RTAFB from August 1968 to January 1969.  At the October 2015 Board hearing, the Veteran testified that his duties at Udorn RTAFB frequently necessitated that he go to aircraft trim pads and the aircraft scrapyard which were both located on or very close to the airbase perimeter.  The Board finds that the Veteran's testimony as to his proximity to the perimeter of Udorn RTAFB to be consistent with the military duties and associated activities of an Air Force airframe repairman.  Therefore, the Veteran's exposure to herbicides while stationed at Udorn RTAFB Board is conceded.  

A September 2011 VA treatment record states that the Veteran was diagnosed with both Type II diabetes mellitus and prostate cancer.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was exposed to herbicides while stationed at Udorn RTAFB, Thailand and subsequently manifested both Type II diabetes and mellitus prostate cancer following service separation.  Therefore, the Board concludes that service connection for both Type II diabetes mellitus and prostate cancer is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as the disability was initially manifested during active service secondary to Air Force aircraft-related noise exposure.  

The service medical records make no reference to tinnitus or ringing of the ears.  The service personnel records show that the Veteran served with the Air Force as an airframe repairman at Udorn RTAFB.  Therefore, the Veteran's inservice aircraft-related noise exposure is conceded.  

The Board notes that the Veteran is competent to report that tinnitus was present in service and that it has existed from service to the present.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The report of a September 2011 VA audiological examination states that the Veteran presented a history of recurrent tinnitus which was initially manifested during active service.  The Veteran was diagnosed with tinnitus.  The examiner commented that the Veteran had hearing within normal limits throughout service and civilian occupational and recreational noise exposure was documented without the use of hearing protection.  The examiner opined that the Veteran's current hearing loss was not related to active duty noise exposure.  Based upon the same rationale, the examiner opined that the Veteran's current tinnitus was not related to active duty noise exposure. 

The Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  The Veteran served as an Air Force airframe repairman with significant aircraft-related noise exposure.  He has related the onset of tinnitus during active service which has persisted to the present.  The Board finds that the Veteran's assertions of experiencing tinnitus during and since service are credible.  The Veteran has been diagnosed with recurrent tinnitus on VA examination.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Service connection for Type II diabetes mellitus claimed as the result of herbicide agent exposure is granted.  

Service connection for prostate cancer claimed as the result of herbicide agent exposure is granted.  

Service connection for tinnitus is granted.  




REMAND

The Veteran asserts that service connection for bilateral hearing loss is warranted secondary to significant in-service noise exposure.  

The September 2011 VA audiological examination report states that the Veteran presented a history of bilateral hearing loss which was initially manifested during active service.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner commented that the Veteran had hearing within normal limits throughout service and civilian occupational and recreational noise exposure was documented without the use of hearing protection.  Therefore, the examiner opined that the Veteran's current hearing loss was not related to active duty noise exposure.  The VA audiologist made no findings or otherwise commented on the Veteran's subjective history of in-service hearing loss disability.  

The Board notes that the absence of in-service evidence of hearing loss disability during service, meeting the requirements of 38 C.F.R. § 3.385 (2016), is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service; post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes; and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
 
VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that further VA audiological evaluation is necessary.  

Clinical documentation dated after October 2011 is not of record.  VA should obtain all relevant VA treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.  

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that pertaining to treatment after October 2011.  

2.  Schedule the Veteran for a VA audiological examination to assist in determining the nature and etiology of any hearing loss disability and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss disability is related to service or any incident of service, including the Veteran's in-service aircraft-related noise exposure.  

3.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


